      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 1 of 26



 1
     ELLEN ROSENBLUM
 2   Attorney General
     NICOLE DEFEVER, State Bar No.191525
 3   Senior Assistant Attorney General
     Oregon Department of Justice
 4    100 Market Street
      Portland, OR 942401
 5    Telephone: (971)673-1880
      Fax: (971) 673-5000
 6    E-mail: Nicole.DeFever@doj.state.or.us
     Attorneys for Proposed Plaintiff-Intervenor State of
 7   Oregon

 8

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
     THE STATE OF CALIFORNIA; THE                        4:17-cv-05783-HSG
13   STATE OF CONNECTICUT; THE STATE
     OF DELAWARE; THE DISTRICT OF                        STATE OF OREGON’S MOTION TO
14   COLUMBIA; THE STATE OF HAWAII;                      INTERVENE
     THE STATE OF ILLINOIS; THE STATE
15   OF MARYLAND; THE STATE OF
     MINNESOTA, BY AND THROUGH ITS
16   DEPARTMENT OF HUMAN SERVICES;
     THE STATE OF NEW YORK; THE
17   STATE OF NORTH CAROLINA; THE
     STATE OF RHODE ISLAND; THE
18   STATE OF VERMONT; THE
     COMMONWEALTH OF VIRGINIA; THE
19   STATE OF WASHINGTON,
                                Plaintiffs,
20
               v.
21
     ALEX M. AZAR, II, IN HIS OFFICIAL
22   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF HEALTH & HUMAN
23   SERVICES; U.S. DEPARTMENT OF
     HEALTH AND HUMAN SERVICES; R.
24   ALEXANDER ACOSTA, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
25   DEPARTMENT OF LABOR; U.S.
     DEPARTMENT OF LABOR; STEVEN
26   MNUCHIN, IN HIS OFFICIAL CAPACITY AS
     SECRETARY OF THE U.S. DEPARTMENT OF
27   THE TREASURY; U.S. DEPARTMENT OF
     THE TREASURY; DOES 1-100,
28
                                                     1
                                                   State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 2 of 26



 1
                                         Defendants,
 2   and,

 3   THE LITTLE SISTERS OF THE POOR,
     JEANNE JUGAN RESIDENCE; MARCH
 4   FOR LIFE EDUCATION AND DEFENSE
     FUND,
 5
                             Defendant-Intervenors.
 6
     STATE OF OREGON,
 7
                                Intervenor-Plaintiff,
 8                  v.

 9   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
10   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
11   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
12   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
13   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, IN HIS OFFICIAL CAPACITY AS
14   SECRETARY OF THE U.S. DEPARTMENT OF
     THE TREASURY; U.S. DEPARTMENT OF
15   THE TREASURY; DOES 1-100,

16                           Intervenor-Defendants.
17
                                                   I. MOTION
18
            Pursuant to Fed. R. Civ. P. 24, the State of Oregon moves to intervene in this action as of
19
     right. Fed. R. Civ. P. 24(a)(2). In the alternative, the State of Oregon moves for permissive
20
     intervention. Fed. R. Civ. P. 24(b)(1)(B). This motion is based on the accompanying Declaration
21
     of Helene Rimberg (“Rimberg Decl.”), the pleadings and papers on file herein, and the
22
     accompanying points and authorities. The State of Oregon’s proposed Complaint-in-Intervention
23
     is attached hereto as Exhibit 1. Oregon’s proposed Joinder in States’ Motion for a Preliminary
24
     Injunction is attached hereto as Exhibit 2.
25
                                           II. INTRODUCTION
26
            As detailed in the Plaintiff States’ Second Amended Complaint and Motion for a
27
     Preliminary Injunction, the Patient Protection and Affordable Care Act (“ACA”) requires certain
28
                                                        2
                                                     State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 3 of 26



 1   group insurance plans to cover all FDA-approved contraceptive methods and counseling without

 2   cost-sharing for beneficiaries. The Defendant agencies promulgated final rules on November 15,

 3   2018, that would have the effect of gutting that requirement (“Contraception Exemption Rules”).

 4   The rules would allow employers and insurance companies with religious and “moral” objections

 5   to opt-out of the contraceptive coverage requirement. Because the rules provide no way for the

 6   federal government to evaluate the legitimacy of the “moral” objections and no way for the state

 7   to police abuses of opt-out decisions, entities would have the practically unfettered ability to

 8   deprive their employees and insureds of contraceptive coverage for any and all reasons

 9   whatsoever, even discriminatory or purely economic reasons.
10          Oregon is harmed by the rules and no other party is able to protect its interests in this

11   litigation. Oregon will be required to shoulder the additional costs when women who would have

12   been covered by their employer’s insurance seek coverage in Oregon under state-funded

13   programs. Oregon will also experience additional costs for those Oregon patients who forego

14   contraceptive care when unintended pregnancies result. The rules are also contrary to Oregon’s

15   legislatively codified public policy to increase access to contraception for Oregon women while

16   reducing their cost and inconvenience. In order to vindicate its rights and to protect its interests,

17   and because no party would be prejudiced by Oregon’s participation in this matter, Oregon now

18   seeks to intervene.

19                                    III. STATEMENT OF FACTS
20          The facts underlying this litigation are familiar to this Court and were recently set forth at

21   length by published order of the Ninth Circuit Court of Appeals and an Amended Complaint

22   recently filed in this matter by California and more than dozen other states and the District of

23   Columbia. See California v. Azar, __ F.3d __, 2018 WL 6566752 at *1-3 (9th Cir. 2018)(“Azar”)

24   (recounting facts in the record); Second Amended Complaint for Declaratory and Injunctive

25   Relief, Doc. 170. In the interests of judicial efficiency and economy, Oregon does not recount

26   that history in detail here. Any additional facts relevant to Oregon’s claims are set forth below, as

27   appropriate.

28
                                                       3
                                                     State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 4 of 26



 1                                            IV. ARGUMENT

 2          “Intervention is governed by Fed. R. Civ. Proc. 24(a) and (b).” In re Estate of

 3   Ferdinand E. Marcos Hum. Rts. Litig., 536 F.3d 980, 984 (9th Cir. 2008). Here, Oregon is

 4   entitled to intervene as of right under Rule 24(a)(2). In the alternative, this court should permit

 5   Oregon to intervene under Rule 24(b)(1)(b).

 6   A.     Oregon has a Right to Intervene Under Federal Rule of Civil Procedure 24(a)(2).

 7          Oregon has a right to intervene under Fed. R. Civ. P. 24(a)(2). That rule provides, in

 8   pertinent part:

 9          On timely motion, the court must permit anyone to intervene who: . . . (2) claims
            an interest relating to the property or transaction that is the subject of the action,
10          and is so situated that disposing of the action may as a practical matter impair or
            impede the movant’s ability to protect its interest, unless existing parties
11          adequately represent that interest.
12   Fed. R. Civ. P. 24(a)(2).

13          This Court examines four factors to determine whether an applicant should be permitted to

14   intervene as a matter of right under Rule 24(a)(2): (1) the motion must be timely; (2) the applicant

15   must have a “significantly protectable interest” relating to the property or transaction which is the

16   subject of the action; (3) the applicant must be so situated that the disposition of the action may

17   impair or impede the applicant’s ability to protect that interest; and (4) the applicant’s interest

18   must be inadequately represented by the parties to the action. Arakaki v. Cayetano, 324 F.3d

19   1078, 1083 (9th Cir. 2003) (citation omitted). Oregon satisfies each of these factors.
20          1.         Oregon’s motion is timely.

21          Oregon plainly meets the timeliness factor. To determine whether a motion to intervene is

22   timely, this Court considers (1) “the stage of the proceeding at which an applicant seeks to

23   intervene;” (2) “the prejudice to other parties;” and (3) “the reason for and length of the delay.”

24   United States v. Alisal Water Corp., 370 F3d 915, 921 (9th Cir. 2004). California and the other

25   original state plaintiffs joined with a number of new state plaintiffs to file a second amended

26   complaint on December 18 and a preliminary injunction on December 19, just two weeks ago.

27   Defendants have not yet answered or otherwise responded to the complaint. Defendants filed

28   their response to the motion for preliminary injunction on January 3, 2019. This case is
                                                        4
                                                     State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 5 of 26



 1   procedurally at an early stage. In light of this history, defendants cannot plausibly claim that

 2   intervention would result in any form of prejudice. Moreover, any delay in intervention has been

 3   short and reasonably attributable to the need to gather evidence. Cf. Day v. Apoliona, 505 F.3d

 4   963, 965–66 (9th Cir. 2007) (finding motion timely when made two years after case was filed);

 5   Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir. 2016) (finding motion timely

 6   when made twenty years after case was filed). Accordingly, Oregon’s motion is timely.

 7           2.      Oregon has a “significantly protectable interest” related to this case.

 8           Oregon also meets the second factor, because it has a “significantly protectable interest”

 9   related to this case. See Arakaki, 324 F.3d at 1083 (stating requirement). A significantly
10   protectable interest exists where “the interest is protectable under some law, and . . . there is a

11   relationship between the legally protected interest and the claims at issue.” Id. at 1084 (quotation

12   marks and citation omitted). The “relationship” requirement is generally met where the

13   “resolution of the plaintiff's claims actually will affect the applicant.” Id. (quotation marks and

14   citation omitted). Here, Oregon holds a number of legally protected interests that actually will be

15   affected by the resolution of this litigation.1

16                   a.      Effect on Oregon’s Finances

17           First, Oregon will suffer fiscally if the unlawful Contraception Exemption Rules go into

18   effect. The Oregon Health Authority runs a program that provides publicly-funded family

19   planning services, including contraception, to those in need. See Rimberg Dec., ¶¶ 3, 7. The state
20   funds some of those services. Oregon Contraceptive Care (“CCare”) is Oregon’s family-planning

21   Medicaid waiver; it covers contraceptive services for individuals below 250% of the federal

22   poverty line. Rimberg Dec., ¶ 3. It requires a state-funded match. Id. Oregon’s Reproductive

23
             1
              “In general, an applicant for intervention need not establish Article III standing to
24   intervene.” Perry v. Schwarzenegger, 630 F.3d 898, 906 (9th Cir. 2011) (per curiam); but see
     Laroe Estates, Inc. v. Town of Chester, 828 F.3d 60, 65 (2d Cir. 2016), cert. granted sub nom.
25   Town of Chester, N.Y. v. Laroe Estates, Inc., No. 16-605, 2017 WL 125674 (U.S. Jan. 13, 2017)
     (noting that “there is a circuit split on this issue”). To the extent that Oregon is required to
26   demonstrate Article III standing in order to intervene, it has standing for the same reasons that the
     Ninth Circuit concluded that California, Delaware, Virginia, Maryland, and New York have
27   standing. See Azar, 2018 WL 6566752 at *5-8 (concluding that the States had standing to
     challenge the interim rules based on demonstrated economic harm).
28
                                                         5
                                                       State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 6 of 26



 1   Health Equity Act also provides state funding for reproductive health services for certain women

 2   who because of immigration status are not eligible for other public assistance. Id.

 3          The Contraception Exemption rules will cause Oregon to incur increased costs to provide

 4   contraception coverage through CCare and the Reproductive Health Equity Act to those whose

 5   employers or insurers opt out of the coverage requirement. Rimberg Dec., ¶ 7. Enforcement of

 6   the rules may also cause some patients to forego contraception, or highly-effective forms of

 7   contraception, which will risk unintended pregnancies. Rimberg Dec., ¶¶ 7-9. Unintended

 8   pregnancies will lead to increased health care costs to the state of approximately $16,000 for each

 9   live birth and the first year of infant health care costs. Rimberg Dec., ¶ 8. The fiscal impact on
10   Oregon, depending upon how many employers and insurers opt out, could be very significant.

11   Rimberg Dec., ¶ 9.

12                  b.      Impact on Oregon’s Public Health

13          Second, the Contraception Exemption Rules would negatively impact public health if

14   implemented in Oregon. Women’s access to reproductive health care services as needed is an

15   important public health issue. The Contraception Exemption Rules would curtail women’s access

16   to contraceptive coverage. The rules would require women who lose coverage to take additional

17   steps to seek coverage from different health care providers under a publicly-funded program.

18   This will cause delays, at a minimum, in securing contraceptive care, which can lead to negative

19   health impacts if unintended pregnancies result. Rimberg Decl., ¶ 6.
20                  c.      Impact on Oregon’s Sovereign Interests

21          Third, the Contraceptive Exemption Rules harm Oregon’s sovereign and quasi-sovereign

22   interests in enforcing its own laws and policies favoring increased and low cost access to

23   contraception in order to improve the public health and women’s social and economic progress.

24   Rimberg Decl., ¶¶ 3-5. The Rules, which would create barriers and delay access to contraception,

25   would frustrate these policies.

26          In short, because the executive order harms Oregon’s finances, public health interests, and

27   sovereign interests, Oregon has a significantly protectable interest related to this case.

28
                                                       6
                                                     State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 7 of 26



 1
             3.      The disposition of this action may impair Oregon’s ability to protect its
 2                   interests.

 3           Oregon also meets the third requirement, because the disposition of the action “may as a

 4   practical matter” impair or impede Oregon’s ability to safeguard its protectable interests. See

 5   Smith, 830 F.3d at 862; Arakaki, 324 F.3d at 1083. If Defendants prevail in this action, Oregon

 6   would suffer the harms set forth above. As important, under Azar, unless Oregon is permitted to

 7   join this case, even if the Plaintiff States prevail in obtaining injunctive relief, this relief could

 8   very well not inure to Oregon’s benefit. In Azar, the Ninth Circuit limited the scope of

 9   preliminary injunctive relief to the Plaintiff States. 2018 WL 6566752 at *16 (“[t]he scope of the

10   remedy must be no broader and no narrower than necessary to redress the injury to the plaintiff

11   states.”) Thus, in order for any preliminary or permanent injunctive relief ordered by the Court to

12   be effective in Oregon, Oregon must be joined as a plaintiff.2 Otherwise the Conscience

13   Exemption Rules could go into effect in Oregon regardless of the Court’s ruling. Therefore,

14   Oregon meets the third Rule 24(a)(2) factor.

15           4.      Oregon’s interests are inadequately represented by the parties to the action.

16           Finally, Oregon’s interests are inadequately represented by the parties to this action. The

17   burden on a proposed intervenor to demonstrate inadequate representation is “minimal,” and is

18   satisfied by a showing that representation of its interests “may be” inadequate. Arakaki, 324 F.3d

19   at 1086 (quotation marks and citation omitted; emphasis added). Three factors are relevant to that

20   inquiry: “(1) whether the interest of a present party is such that it will undoubtedly make all of a

21   proposed intervenor’s arguments; (2) whether the present party is capable and willing to make

22   such arguments; and (3) whether a proposed intervenor would offer any necessary elements to the

23   proceeding that other parties would neglect.” Id. (citation omitted). Those factors weigh in favor

24   of intervention here. Again, under Azar, the Plaintiff States are limited to seeking a remedy for

25   their own harms, rather than Oregon’s. 2018 WL 6566752 at *16. Thus, no other party can

26   adequately represent Oregon’s interest.

27           2
              Oregon’s proposed Joinder to States’ Motion for a Preliminary Injunction is attached
     hereto as Exhibit 2.
28
                                                         7
                                                       State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 8 of 26



 1
     B.     Should the Court determine that Oregon does not have a right to intervene, it should
 2          grant permissive intervention under Rule 24(b).
 3          In the alternative, this Court should exercise its discretion to grant Oregon permission to

 4   intervene under Rule 24(b). That rule provides in pertinent part that, “On timely motion, the

 5   court may permit anyone to intervene who . . . (B) has a claim or defense that shares with the

 6   main action a common question of law or fact.” Blum v. Merrill Lynch Pierce Fenner & Smith

 7   Inc., 712 F3d 1349, 1353 (9th Cir 2013) (quoting Fed. R. Civ. P. 24(b)(1)). Generally,

 8   permissive intervention requires “(1) an independent ground for jurisdiction; (2) a timely motion;

 9   and (3) a common question of law and fact between the movant’s claim or defense and the main
10   action.” Blum, 712 F3d at 1353 (quotation marks and citation omitted). In determining whether

11   to exercise its discretion to grant permissive intervention, the Court considers “whether the

12   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”

13   Fed. R. Civ. P. 24(b)(3). Oregon meets the requirements for permissive intervention here.

14          First, jurisdiction is easily established, because this is a federal-question case. See

15   Freedom from Religion Found., Inc. v. Geithner, 644 F3d 836, 844 (9th Cir 2011) (explaining

16   that jurisdictional requirement of permissive intervention satisfied where case presented federal

17   question). See also 28 U.S.C. §1331 (“The district courts shall have original jurisdiction of all

18   civil actions arising under the Constitution, laws, or treaties of the United States.”). Second,

19   Oregon’s motion is timely, as explained above. Third, also for the reasons described above, this
20   case squarely presents a common question of law and fact between Oregon’s claims and the main

21   action. Finally, defendants will suffer no conceivable prejudice, at this very early stage in the

22   proceedings, due to intervention by Oregon. For all of those reasons, this Court should, in the

23   alternative, exercise its discretion to allow Oregon to intervene.

24

25

26

27

28
                                                       8
                                                    State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 9 of 26



 1                                          V. CONCLUSION

 2          Oregon’s motion should be granted and it should be given leave to file its Complaint-in-

 3   Intervention, attached hereto as Exhibit 1, and it Joinder to States Motion for Preliminary

 4   Injunction, attached hereto as Exhibit 2.

 5          DATED January 7 , 2019.

 6                                                    Respectfully submitted,

 7                                                    ELLEN F. ROSENBLUM
                                                      Attorney General
 8

 9
                                                          s/ J. Nicole DeFever
10                                                    J. NICOLE DEFEVER SBN #191525
                                                      Senior Assistant Attorney General
11                                                    Oregon Department of Justice
                                                      Trial Attorney
12                                                    Tel (971) 673-1880
                                                      Fax (971) 673-5000
13                                                    Nicole.DeFever@doj.state.or.us
                                                      Of Attorneys for State of Oregon
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      9
                                                    State of Oregon’s Motion to Intervene (4:17-CV-05783-HSG)
Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 10 of 26




                    EXHIBIT A
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 11 of 26



 1   ELLEN ROSENBLUM
     Attorney General
 2   J. NICOLE DEFEVER, State Bar No.191525
     Senior Assistant Attorney General
 3   Oregon Department of Justice
       100 Market Street
 4     Portland, OR 942401
       Telephone: (971)673-1880
 5     Fax: (971) 673-5000
       E-mail: Nicole.DeFever@doj.state.or.us
 6   Attorneys for Proposed Plaintiff-Intervenor State of
     Oregon
 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   THE STATE OF CALIFORNIA; THE                          4:17-cv-05783-HSG
     STATE OF CONNECTICUT; THE STATE
13   OF DELAWARE; THE DISTRICT OF                          STATE OF OREGON’S [PROPOSED]
     COLUMBIA; THE STATE OF HAWAII;                        COMPLAINT-IN-INTERVENTION
14   THE STATE OF ILLINOIS; THE STATE
     OF MARYLAND; THE STATE OF
15   MINNESOTA, BY AND THROUGH ITS
     DEPARTMENT OF HUMAN SERVICES;
16   THE STATE OF NEW YORK; THE
     STATE OF NORTH CAROLINA; THE
17   STATE OF RHODE ISLAND; THE
     STATE OF VERMONT; THE
18   COMMONWEALTH OF VIRGINIA; THE
     STATE OF WASHINGTON,
19                              Plaintiffs,
20                  v.
21   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
22   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
23   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
24   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
25   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, IN HIS OFFICIAL CAPACITY AS
26   SECRETARY OF THE U.S. DEPARTMENT OF
     THE TREASURY; U.S. DEPARTMENT OF
27   THE TREASURY; DOES 1-100,
28                                Defendants,
                                                       1
                                    State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 12 of 26



 1
     and,
 2
     THE LITTLE SISTERS OF THE POOR,
 3   JEANNE JUGAN RESIDENCE; MARCH
     FOR LIFE EDUCATION AND DEFENSE
 4   FUND,
 5
                            Defendant-Intervenors.
 6   STATE OF OREGON,
 7                              Intervenor-Plaintiff,
 8                  v.
 9   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
10   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
11   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
12   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
13   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, IN HIS OFFICIAL CAPACITY AS
14   SECRETARY OF THE U.S. DEPARTMENT OF
     THE TREASURY; U.S. DEPARTMENT OF
15   THE TREASURY; DOES 1-100,
16                           Intervenor-Defendants.
17
                                            INTRODUCTION
18
            1.      The State of Oregon (“Oregon”) joins this action to protect Oregonians’ access to
19
     contraception, which is a key element in safeguarding women’s overall health and well-being,
20
     plays a key role in women’s socioeconomic advancement, and benefits society as a whole.
21
     Contraceptives are among the most widely-used medical services in the United States and are
22
     much less costly than maternal deliveries for women, insurers, employers, and the State.
23
            2.      Starting in 2012, as part of the Patient Protection and Affordable Care Act (ACA),
24
     certain group health insurance plans were required to cover all FDA-approved contraceptive
25
     methods and contraceptive counseling (collectively known as “contraceptive services”) without
26
     cost-sharing (e.g. individual out of pocket health expenses on copays, deductibles, or
27
     coinsurance) for beneficiaries. 45 C.F.R. § 147.130(a)(1)(iv); 29 C.F.R. § 2590.715-
28
                                                        2
                                    State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 13 of 26



 1   2713(a)(1)(iv); 26 C.F.R. § 54.9815-2713(a)(1)(iv). However, on November 7, 2018, the

 2   Defendants issued their final rules which were published on November 15, 2018 (the Exemption

 3   Rules), 2018-24512 and 2018-24514. The Exemption Rules will become effective on January 14,

 4   2019. The Exemption Rules expand the scope of the religious exemption to allow employers and

 5   insurance companies with religious or “moral” objections to opt out of the contraceptive-

 6   coverage requirement, with no way for the federal government to evaluate the legitimacy of an

 7   employer or insurance company’s use of the exemption and no way for states to police the abuse

 8   of the exemption. Thus, under the Exemption Rules, for-profit corporations would have the

 9   virtually unfettered ability to deprive their employees and insureds of coverage for contraception,

10   whether to discriminate against women, discourage women’s employment or simply to boost

11   corporate profits.

12           3.      The Rules would also leave Oregon to shoulder the additional fiscal and

13   administrative costs as women seek access for this coverage through state-funded programs. The

14   rules will further lead to public health consequences due to patients being unable to gain

15   seamless access to critical and time-sensitive contraceptive care, including unplanned

16   pregnancies.

17                                     JURISDICTION AND VENUE

18           4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

19   laws of the United States), 28 U.S.C. § 1361 (action to compel officer or agency to perform duty

20   owed to Plaintiff), and 5 U.S.C. §§ 701-706 (Administrative Procedure Act). An actual

21   controversy exists between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court

22   may grant declaratory relief, injunctive relief, and other relief pursuant to 28 U.S.C. §§

23   2201¬2202 and 5 U.S.C. §§ 705-706.

24           5.      The publication of the Exemption Rules on November 15, 2018 constitutes final

25   agency action that is judicially reviewable within the meaning of the Administrative Procedure

26   Act. 5 U.S.C. §§ 704, 706.

27           6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) because, without

28   limitation, a state plaintiff (California) with multiple federal judicial districts resides in any of
                                                         3
                                      State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 14 of 26



 1   those districts and this action seeks relief against federal agencies and officials acting in their

 2   official capacities.

 3                                   INTRADISTRICT ASSIGNMENT

 4           7.      Pursuant to Civil Local Rules 3-5(b) and 3-2(c), there is no basis for assignment of

 5   this action to any particular location or division of this Court.

 6                                                 PARTIES

 7           8.      Plaintiff-intervenor is the State of Oregon, acting by and through the Governor of

 8   Oregon and the Oregon Attorney General.

 9           9.      The Governor of Oregon is the chief executive officer of the State of Oregon. The

10   Governor is responsible for overseeing the operations of the State of Oregon and ensuring that its

11   laws are faithfully executed.

12           10.     The Oregon Attorney General is the chief legal adviser to the State of Oregon. The

13   Attorney General’s powers and duties include acting in federal court on matters of public concern.

14           11.     Defendant Alex M. Azar, II, is Secretary of HHS and is sued in his official

15   capacity. Secretary Azar has responsibility for implementing and fulfilling HHS’s duties under the

16   Constitution, the ACA, and the APA.

17           12.     Defendant HHS is an agency of the United States government and bears

18   responsibility, in whole or in part, for the acts complained of in this Complaint. The Centers for

19   Medicare and Medicaid Services is an agency within the HHS.

20           13.     Defendant R. Alexander Acosta is Secretary of the U.S. Department of Labor and

21   is sued in his official capacity. Secretary Acosta has responsibility for implementing and fulfilling

22   the U.S. Department of Labor’s duties under the Constitution, the ACA, and the APA.

23           14.     Defendant U.S. Department of Labor is an agency of the United States government

24   and bears responsibility, in whole or in part, for the acts complained of in this Complaint. The

25   Employee Benefits Security Administration is an entity within the U.S. Department of Labor.

26           15.     Defendant Steven Mnuchin is Secretary of the U.S. Department of the Treasury

27   and is sued in his official capacity. Secretary Mnuchin has responsibility for implementing and

28
                                                         4
                                      State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 15 of 26



 1   fulfilling the U.S. Department of the Treasury’s duties under the Constitution, the ACA, and the

 2   APA.

 3          16.     Defendant U.S. Department of the Treasury is an agency of the United States

 4   government and bears responsibility, in whole or in part, for the acts complained of in this

 5   Complaint. The Internal Revenue Service (IRS) is an entity within the U.S. Department of the

 6   Treasury.

 7                                       OREGON’S INTERESTS

 8          17.     Oregon has an interest in ensuring that women’s healthcare is available, accessible,

 9   and affordable, especially women’s reproductive healthcare. Oregon will suffer concrete and

10   substantial harm because the Exemption Rules frustrate the State’s public health interests by

11   curtailing women’s access to contraceptive care through employer-sponsored health insurance.1

12   Additionally, the federal regulation inhibits state agencies from carrying out their statutorily

13   required functions, including Oregon’s antidiscrimination laws.

14          18.     Oregon has a strong interest in making sure that its residents have safe and

15   available contraception. For example, Oregon’s family planning Medicaid waiver program

16   ContraceptiveCare (“CCare”) covers services related to preventing pregnancy (i.e. contraceptive

17   management) for individuals at or below 250 percent of the Federal Poverty Line who are U.S.

18   citizens or have an eligible immigration status. Oregon’s House Bill 3391 (2017), also known as

19   the Reproductive Health Equity Act (“RHEA”), provides state funding for certain women who

20   because of immigration status are not eligible for other public assistance. RHEA covers a broad

21   range of reproductive health services, including abortion and 60-days of postpartum care for

22   individuals who can become pregnant and who are ineligible for Medicaid due to immigration

23   status. Oregon is also a grantee under the federal Title X grant program. Additional Oregon laws

24   protecting reproductive health that go beyond the federal guarantee include (a) providing

25   pharmacists the authority to prescribe and dispense hormonal contraceptives (ORS 689.683), and

26
            1
             Though this complaint focuses on how the Exemption Rules target women, the
27   Exemption Rules also may affect people who do not identify as women, including some gender
     non-conforming people and some transgender men.
28
                                                        5
                                     State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 16 of 26



 1   (b) requiring insurance plans to allow dispensing of a 12 month supply of contraceptives (ORS

 2   743A.066) rather than a typical one- or three-month supply.

 3              19.   Oregon will be injured because the limitations on women’s ability under the

 4   Exemption Rules to obtain contraception will cause increased costs to Oregon under CCare and

 5   RHEA, as well as increasing costs associated with resulting unintended pregnancies and the

 6   related attendant harms. Indeed, Defendants have already conceded that states have standing

 7   because the Rules instruct women to seek out healthcare from state-funded clinics. 82 Fed. Reg. at

 8   47792, 47807 (Oct. 13, 2017) (instructing that women obtain contraceptives through “various

 9   governmental programs,” including “State sources”); 82 Fed. Reg. at 47803 (noting that various

10   “State programs” provide contraceptive coverage). In fact, the Ninth Circuit also concluded that

11   the States have standing. California v. Azar, --F.3d -- , 2018 WL 6566752, at *5-8 (9th Cir. Dec.

12   13, 2018) (states have demonstrated that women in plaintiff states will lose some or all employer-

13   sponsored contraceptive coverage and that the loss of coverage will inflict economic harm to the

14   states).

15              20.   In 2014, Oregon’s rate of unintended pregnancy was approximately 49 percent.

16              21.   In 2017 in Oregon, approximately 67.7 percent of women in Oregon at risk of

17   unintended pregnancy were using the most or moderately effective methods of birth control.

18   According to U.S. Census bureau information, there were approximately 912,000 women in

19   Oregon aged 15-49, women of child-bearing age.

20              22.   Individuals who lose contraception coverage because of the Conscience

21   Exemption Rules at issue in this case can, if they meet the eligible criteria (immigration status and

22   income less than 250 percent of the federal poverty line), seek coverage either through CCare or

23   RHEA, which will result in increased enrollment in these programs and additional costs to

24   Oregon. Alternatively, individuals may forgo coverage and risk an unintended pregnancy, also

25   leading to increased State health care costs.

26              23.   A conservative estimate of cost for an average delivery and the first year of infant

27   health care under Oregon’s Medicaid program is $16,000. Thus the cost to Oregon if any

28
                                                         6
                                      State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 17 of 26



 1   significant number of the 912,000 women at risk for unintended pregnancy lose their coverage

 2   due to the Exemption Rules would be in the millions of dollars.

 3          24.     For example, one employer, Hobby Lobby Stores, Inc., has five stores in Oregon

 4   and is expected to use the expanded exemptions under its self-insured plan.2

 5          25.     Oregon is also aggrieved by Defendants’ failure to comply with the notice and

 6   comment procedures required by the APA. Oregon has been denied the opportunity to participate

 7   in a full, fair, and impartial administrative process by being denied the opportunity to comment on

 8   the Exemption Rules.

 9                                      THE EXEMPTION RULES

10          26.     On November 15, 2018, despite the pending litigation regarding Interim Final

11   Rules to the same effect as the Exemption Rules pending before the Ninth Circuit Court of

12   Appeals, the Defendants published the Exemption Rules.

13          27.     The Exemption Rules vastly expand the scope of entities that may exempt

14   themselves from the contraceptive-coverage requirement. Once effective, virtually any employer

15   or individual or insurer, regardless of corporate structure or religious affiliation, can exempt

16   themselves from the requirement. Further, once effective, virtually any employer, individual, or

17   insurer can exempt themselves not only because of a religious objection, but also because of a

18   “moral” objection—a newly created category. Potentially exempt entities now not only include

19   church-affiliated organizations, but also for-profit corporations whether or not publically traded

20   and even insurance companies with claimed religious or moral objections to the extent they

21   provide coverage to a plan sponsor or individual that is also exempt.

22          28.     The Exemption Rules thus expand the Supreme Court’s decision in Burwell v.

23   Hobby Lobby Stores, Inc., 134 S.Ct. 2751 (2014), to nearly any business, nonprofit or for-profit,

24   with claimed religious or moral objection to providing women access to contraceptive coverage,

25   further frustrating the scheme and purpose of the ACA. However, Defendants admit, they are not

26
            2
             Hobby Lobby disclosed during litigation with the Defendants that it self-funds its health
27    coverage. Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1124 (10th Cir. 2013).
28
                                                        7
                                     State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 18 of 26



 1   aware of any publicly traded entities that have objected to providing contraceptive coverage on

 2   the basis of a religious or moral belief. Nevertheless, the Exemption Rules now make it easy for

 3   such entities to obtain an exemption for any reason, including economic, because there is no

 4   notice required and no oversight by the Defendants.

 5           29.     Additionally, under the Exemption Rules, employers exempting themselves from

 6   having to provide contraceptive coverage do not need to certify their objection to the coverage

 7   requirement. Rather, the employer can simply inform their employees they will no longer cover

 8   contraceptive benefits and counseling as part of their employer healthcare coverage. This is a

 9   significant change. By contrast, the prior federal regulations provided a notification process so

10   that women would be informed of their employers’ decision to opt out and that they would

11   receive contraceptive coverage through the religious accommodation process. This process

12   ensured that employers who had a religious objection to providing this coverage did not have to

13   facilitate the provision of contraceptives, but that women would receive the required coverage.

14   The government thereby ensured that there was a balance between the compelling interest that

15   women have access to their federally entitled benefit under the ACA, while also accommodating

16   those employers who sought not to provide this coverage for religious reasons. The Exemption

17   Rules no longer require the accommodation, thereby eliminating the federally entitled benefit for

18   women whose employers deem themselves exempt.

19           30.     The Exemption Rules also create an entirely new “moral exemption,” which was

20   not previously contemplated by the federal government or the public. The moral exemption is

21   overly broad and includes few boundaries or clear definitions. Moral convictions are defined as

22   convictions (1) that a person “deeply and sincerely holds;” (2) “that are purely ethical or moral in

23   source and content;” (3) “but that nevertheless impose ... a duty;” (4) and that “certainly occupy ...

24   a place parallel to that filled by ... God in traditionally religious persons,” such that one could say

25   the “beliefs function as a religion.” Employers can now simply make use of the new vague moral

26   exemption, without informing the federal government. Thus, a whole new universe of employers

27   can avail themselves of this moral exemption without an accommodation to employees to ensure

28   the seamless contraceptive coverage envisioned by the ACA, thereby vastly expanding the
                                                         8
                                      State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 19 of 26



 1   number of women who will lose access to care through their employer-sponsored coverage.

 2   Oregon will be forced to fill this gap.

 3          31.     The Exemption Rules suggest that women seek out contraceptive coverage through

 4   federal Title X family planning clinics; however, the Title X program simply cannot replicate or

 5   replace the seamless contraceptive-coverage requirement because it lacks the capacity. The Title

 6   X program is a safety-net program designed for low-income populations and is subject to

 7   discretionary funding by Congress. Indeed, from 2010-2014, even as the number of women in

 8   need of publicly funded contraceptive care grew by 5 percent representing an additional 1 million

 9   women in need, Congress cut funding for Title X by 10 percent. And a 2017 White House

10   memorandum suggested cutting funding by 50 percent. Currently, the Title X program only

11   serves 20 percent of the nationwide need for publicly funded contraceptive care.

12          32.     The federal government also recently promulgated a proposed rule that, if

13   finalized, would severely undermine the Title X family planning program, restricting access to

14   affordable, life-saving reproductive healthcare. See 83 Fed. Reg. 25502 (June 1, 2018) (Proposed

15   Rule). The Proposed Rule seeks to create barriers to access to women’s healthcare. Among other

16   things, it eliminates nondirective options counseling and gags all Title X providers by requiring

17   that they steer all pregnant women towards prenatal care and social services, regardless of a

18   patient’s choice. This undermines the provider-patient relationship trust. The Proposed Rule also

19   undermines the standard of care by allowing Title X providers to refuse to provide medically

20   approved contraceptive methods, in favor of less effective methods such as abstinence only and

21   eliminates the “evidence-based” requirement that had previously been in effect.3

22          33.     In short, under the Contraception Exemption Rules, entities exempting themselves

23   do not need to certify to the federal government any objection to the contraceptive-coverage

24   requirement, which all but ensures that women across United States will go without coverage for

25   birth control access in contravention of the ACA. It further ensures that the federal government

26   will not review the legitimacy of the religious or moral exemption, thereby inviting abuse. It

27          3
              See Comment Letter of California, et al., available at
     https://www.regulations.gov/document?D=HHS-OS-2018-0008-161828.
28
                                                        9
                                     State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 20 of 26



 1   appears inevitable that employers will simply opt out without consequence, including in Oregon

 2   to the detriment of Oregon’s sovereign, quasi-sovereign and proprietary interests.

 3                                       FIRST CAUSE OF ACTION

 4                                    (Violation of APA; 5 U.S.C. § 553)

 5           34.     Oregon realleges and reincorporates paragraphs 1 through 33.

 6           35.     The final Exemption Rules do not comply with the APA’s notice-and-comment

 7   requirement. 5 U.S.C. § 553(b) because Defendants failed to provide the opportunity for Oregon

 8   and others to comment.

 9           36.     Because Defendants failed to follow section 553’s notice and comment

10   procedures, the final rules are invalid.

11                                     SECOND CAUSE OF ACTION

12                                    (Violation of APA; 5 U.S.C. § 706)

13           37.     Oregon realleges and reincorporates paragraphs 1 through 33.

14           38.     The APA requires courts to “hold unlawful and set aside” agency action that is

15   “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

16   contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

17   jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706 (2).

18           39.     By promulgating the Exemption Rules, without proper factual or legal basis,

19   Defendants have acted arbitrarily and capriciously, have abused their discretion, have acted

20   otherwise not in accordance with law, have taken unconstitutional and unlawful action in

21   violation of the APA, and have acted in excess of statutory jurisdiction and authority. Defendants’

22   violation causes ongoing harm to the States and their residents.

23                                      THIRD CAUSE OF ACTION

24                                 (Violation of the Establishment Clause)

25           40.     Oregon realleges and reincorporates paragraphs 1 through 33.

26           41.     The First Amendment provides that “Congress shall make no law respecting an

27   establishment of religion, or prohibiting the free exercise thereof.” U.S. Const., amend. I. “The

28   clearest command of the Establishment Clause is that one religious denomination cannot be
                                                        10
                                      State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 21 of 26



 1   officially preferred over another.” Larson v. Valente, 456 U.S. 228, 244 (1982); see also

 2   McCreary County, Kentucky v. ACLU, 545 U.S. 844, 875 (2005) (“the government may not favor

 3   one religion over another, or religion over irreligion”).

 4          42.     The Contraception Exemption Rules privilege religious beliefs over secular beliefs

 5   as a basis for obtaining exemptions under the ACA.

 6          43.     In contrast, the prior regulations only allowed an exemption for churches and an

 7   accommodation for nonprofits and closely held for-profit companies with religious objections.

 8   This was narrowly tailored to accommodate religious beliefs and still provide essential women’s

 9   healthcare services.

10          44.     By promulgating the Exemption Rules, Defendants have violated the

11   Establishment Clause because the Exemption Rules do not have a secular legislative purpose, the

12   primary effect advances religion, especially in that they place an undue burden on third parties –

13   the women who seek birth control, and the Exemption Rules foster excessive government

14   entanglement with religion.

15          45.     The Exemption Rules also ignore the compelling interest of seamless access to

16   cost-free birth control. This crosses the line from acceptable accommodation to religious

17   endorsement. Further, the Exemption Rules essentially coerce employees to participate in or

18   support the religion of their employer.

19          46.     Defendants’ violation causes ongoing harm to the Oregon and its residents.

20                                    FOURTH CAUSE OF ACTION

21                               (Violation of the Equal Protection Clause)

22          47.     Oregon realleges and reincorporates paragraphs 1 through 33.

23          48.     The Equal Protection Clause of the Fifth Amendment prohibits the federal

24   government from denying equal protection of the laws.

25          49.     The Exemption Rules specifically target and harm women. The ACA

26   contemplated disparities in healthcare costs between women and men, and some of these

27   disparities were rectified by the cost-free preventive services provided to women. The expansive

28
                                                       11
                                     State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 22 of 26



 1   exemptions created by the Exemption Rules undermine this action and adversely target and are

 2   discriminatory to women.

 3             50.   The Exemption Rules, together with statements made by Defendants concerning

 4   their intent and application, target individuals for discriminatory treatment based on their gender,

 5   without lawful justification.

 6             51.   By promulgating the Exemption Rules, Defendants have violated the equal

 7   protection guarantee of the Fifth Amendment of the U.S. Constitution.

 8             52.   Defendants’ violation causes ongoing harm to Oregon and its residents.

 9                                        PRAYER FOR RELIEF

10             WHEREFORE, Oregon respectfully request that this Court:

11             1.    Issue a declaratory judgment that the Exemption Rules were not promulgated in

12   accordance with the Administrative Procedure Act;

13             2.    Issue a declaratory judgment that the Exemption Rules are arbitrary and

14   capricious, not in accordance with law, and Defendants acted in excess of statutory authority in

15   promulgating them;

16             3.    Issue a declaratory judgment that the Exemption Rules violate the Establishment

17   Clause;

18             4.    Issue a declaratory judgment that the Exemption Rules violate the Equal Protection

19   Clause;

20             5.    Issue a preliminary injunction prohibiting the implementation of the Exemption

21   Rules;

22             6.    Issue a mandatory injunction prohibiting the implementation of the Exemption

23   Rules;

24

25

26

27

28
                                                       12
                                     State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 23 of 26



 1        7.    Award Oregon’s costs, expenses, and reasonable attorneys’ fees; and,

 2        8.    Award such other relief as the Court deems just and proper.

 3
          DATED January 7 , 2019.
 4
                                                   Respectfully submitted,
 5
                                                   ELLEN F. ROSENBLUM
 6                                                 Attorney General
 7

 8                                                     s/ J. Nicole DeFever
                                                   J. NICOLE DEFEVER SBN #191525
 9                                                 Senior Assistant Attorney General
                                                   Oregon Department of Justice
10                                                 Trial Attorney
                                                   Tel (971) 673-1880
11                                                 Fax (971) 673-5000
                                                   Nicole.DeFever@doj.state.or.us
12                                                 Of Attorneys for State of Oregon
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  13
                                State of Oregon’s [Proposed] Complaint-in-Intervention (4:17-CV-05783-HSG)
Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 24 of 26




                     EXHIBIT B
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 25 of 26



 1
     ELLEN ROSENBLUM
 2   Attorney General
     NICOLE DEFEVER, State Bar No.191525
 3   Senior Assistant Attorney General
     Oregon Department of Justice
 4    100 Market Street
      Portland, OR 942401
 5    Telephone: (971)673-1880
      Fax: (971) 673-5000
 6    E-mail: Nicole.DeFever@doj.state.or.us
     Attorneys for Proposed Plaintiff-Intervenor State of
 7   Oregon

 8

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
     THE STATE OF CALIFORNIA; THE                             4:17-cv-05783-HSG
13   STATE OF CONNECTICUT; THE STATE
     OF DELAWARE; THE DISTRICT OF                             STATE OF OREGON’S [PROPOSED]
14   COLUMBIA; THE STATE OF HAWAII;                           JOINDER IN STATES’ MOTION FOR
     THE STATE OF ILLINOIS; THE STATE                         PRELIMINARY INJUNCTION
15   OF MARYLAND; THE STATE OF
     MINNESOTA, BY AND THROUGH ITS
16   DEPARTMENT OF HUMAN SERVICES;
     THE STATE OF NEW YORK; THE
17   STATE OF NORTH CAROLINA; THE
     STATE OF RHODE ISLAND; THE
18   STATE OF VERMONT; THE
     COMMONWEALTH OF VIRGINIA; THE
19   STATE OF WASHINGTON,
                                Plaintiffs,
20
               v.
21
     ALEX M. AZAR, II, IN HIS OFFICIAL
22   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF HEALTH & HUMAN
23   SERVICES; U.S. DEPARTMENT OF
     HEALTH AND HUMAN SERVICES; R.
24   ALEXANDER ACOSTA, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
25   DEPARTMENT OF LABOR; U.S.
     DEPARTMENT OF LABOR; STEVEN
26   MNUCHIN, IN HIS OFFICIAL CAPACITY AS
     SECRETARY OF THE U.S. DEPARTMENT OF
27   THE TREASURY; U.S. DEPARTMENT OF
     THE TREASURY; DOES 1-100,
28
                                                          1
              State of Oregon’s [Proposed] Joinder in States’ Motion for Preliminary Injunction (4:17-CV-05783-HSG)
     Case 4:17-cv-05783-HSG Document 210 Filed 01/07/19 Page 26 of 26



 1
                                          Defendants,
 2   and,

 3   THE LITTLE SISTERS OF THE POOR,
     JEANNE JUGAN RESIDENCE; MARCH
 4   FOR LIFE EDUCATION AND DEFENSE
     FUND,
 5
                               Defendant-Intervenors.
 6
     STATE OF OREGON,
 7
                                  Intervenor-Plaintiff,
 8
                    v.
 9
     ALEX M. AZAR, II, IN HIS OFFICIAL
10   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF HEALTH & HUMAN
11   SERVICES; U.S. DEPARTMENT OF
     HEALTH AND HUMAN SERVICES; R.
12   ALEXANDER ACOSTA, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
13   DEPARTMENT OF LABOR; U.S.
     DEPARTMENT OF LABOR; STEVEN
14   MNUCHIN, IN HIS OFFICIAL CAPACITY AS
     SECRETARY OF THE U.S. DEPARTMENT OF
15   THE TREASURY; U.S. DEPARTMENT OF
     THE TREASURY; DOES 1-100,
16
                               Intervenor-Defendants.
17

18          For the reasons set forth in the State of Oregon’s Motion to Intervene and supporting

19   papers, the Intervenor-Plaintiff State of Oregon hereby joins the plaintiff States’ Motion for

20   Preliminary Injunction.

21          DATED January 7 , 2019.

22                                                        Respectfully submitted,

23                                                        ELLEN F. ROSENBLUM
                                                          Attorney General
24
                                                              s/ J. Nicole DeFever
25                                                        J. NICOLE DEFEVER SBN #191525
                                                          Senior Assistant Attorney General
26                                                        Oregon Department of Justice
                                                          Tel (971) 673-1880
27                                                        Fax (971) 673-5000
                                                          Nicole.DeFever@doj.state.or.us
28                                                        Of Attorneys for State of Oregon
                                                          2
              State of Oregon’s [Proposed] Joinder in States’ Motion for Preliminary Injunction (4:17-CV-05783-HSG)
